Citation Nr: 0939713	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus was noted at entry to 
service, albeit as asymptomatic; was treated during service; 
and was noted to be symptomatic at separation from service. 

2.  There is competent medical evidence of record 
establishing a diagnosis of bilateral pes planus at the time 
of the Veteran's December 2004 claim.


CONCLUSION OF LAW

Bilateral pes planus preexisted service and was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.306 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for bilateral pes planus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, to rebut 
the presumption of sound condition under 38 U.S.C.A. § 1111 
where a condition is not noted at service entry, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-
2003 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable (obvious or manifest) evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b).


In deciding a claim based upon aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

In the present case, the Veteran's service treatment records 
contain two pre-induction examination reports, dated from May 
and October of 1951, indicating the presence of asymptomatic 
second degree pes planus.  Subsequent records, however, show 
treatment for foot pain.  The Veteran's feet were noted to be 
sore in November 1951; he was noted to have second degree pes 
planus and was given arch supports.  In early January 1952, 
he was found to have continual pain and was again referred 
for pes planus that was noted to have "no response" to 
previous treatment; the consultant noted second degree pes 
planus and also mild Achilles tendinitis on the left.  The 
veteran was treated with a wedge and tendon stretching 
exercises.  He was referred again later in January 1952.  It 
was noted that his long arch looked good, although the 
Veteran complained of weakness in it.  The Veteran was then 
given a metatarsal pad.  The report of his October 1953 
examination, conducted in conjunction with a transfer to the 
Army Reserves, contains a diagnosis of "[f]latfoot, 
moderate, symptomatic."

The post-service treatment records contained in the claims 
folder include records from a family practice, beginning in 
1991, which refer in 2000 to treatment by another doctor 
during the past year for other problems, including painful 
toes.  Subsequent treatment records refer to painful or sore 
feet, but do not refer to pes planus or flat feet.  A 
treatment note dated in September 2005 from a podiatry group 
shows that Kristine Strauss, D.P.M., treated the Veteran for 
complaints of painful feet.  Following a physical examination 
and x-rays, Dr. Strauss rendered diagnoses of possible 
coalition, bilateral feet; painful feet bilaterally; severe 
arthritis of the first metatarsophalangeal joint bilaterally; 
and flatfoot deformity bilaterally.  The history given by the 
Veteran included a diagnosis of flatfoot in high school; he 
presented with painful feet bilaterally, which he noted had 
been hurting the same since high school, but which he also 
reported had seemed to have gotten worse after extended 
periods of ambulation over the years.  The Veteran also 
reported the development of pain in the first 
metatarsalphalangeal joints bilaterally.

The Veteran subsequently underwent treatment for his feet at 
a VA facility.  An October 2005 treatment record written by a 
staff physician refers to an orthopedic evaluation that 
showed the Veteran had sclerosis of the first 
metatarsalphalangeal joints with severe arthritis and hallux 
limitus of the bilateral first metatarsalphalangeal joints; 
the physician also noted that a flat foot deformity is 
present.  Concerning the assessment of foot pain, the 
physician noted significant arthritis, foot deformity, "pes 
planus contributes."  In a December 2005 record a 
kinesiotherapist noted that the Veteran had bilateral 
flexible flat feet, with the left worse.  Following an 
October 2005 request for a podiatry consultation, which noted 
the podiatry note from Dr. Strauss that referred to flat foot 
deformity as well as degenerative joint disease in the first 
metatarsalphalangeal joints bilaterally and possible soft 
tissue coalition involving plantar fascia, a September 2006 
podiatry consultation note refers to bilateral first 
metatarsalphalangeal joint degenerative joint disease with 
range of motion pain.  Subsequent VA podiatry notes dating 
into 2008 show treatment for the Veteran's foot pain, but do 
not mention flat foot deformity or pes planus.

In July 2008, the Veteran underwent a VA feet examination 
with a physician assistant.  At that time, he asserted that 
his flat feet (pes planus) had been made worse by his 
military service.  X-rays (from October 2005) revealed 
degenerative joint disease that was most severe at the first 
metatarsophalangeal joint bilaterally, with the reports from 
the radiologist containing no commentary as to the presence 
or absence of pes planus.  In rendering a diagnosis, the 
examiner noted that no pes planus was found on x-rays or "on 
podiatrist diagnosis from VA."  Rather, the examiner found 
that the Veteran had degenerative joint disease of the feet 
documented on x-rays and not likely as result of service in 
the early 1950s, and that service did not aggravate the 
problem.  The examiner did note that the Veteran complained 
of bilateral foot pain prior to service, had this documented 
during service, and continued to have the problem after 
service.  Also, the examiner was "unable to explain the 
diagnosis of pes planus in service and the absence of pes 
planus after the service."  The examiner further noted that 
"[p]odiatrist tell[s] us that pes planus does not always 
cause pain or problems."  Additionally, the examiner found 
that it was unlikely that the Veteran had degenerative joint 
disease during service, as he worked for 30 years in textile 
mills and did not see a physician for his foot problems.  The 
examiner went on to note that "[p]rivate comments did not 
differ from VA podiatrist diagnosis" and that "[t]he VA 
podiatrist does not make the diagnosis of pes planus."

In reviewing the above medical records, the Board finds that 
the Veteran's claimed bilateral pes planus was noted to be 
present at entry to service and, accordingly, preexisted 
service, with the "presumption of soundness" under 
38 U.S.C.A. § 1111 not applicable.  The Board also finds that 
this disability underwent an increase in severity in service, 
as it was described as asymptomatic at entry but "moderate" 
and "symptomatic" in the same month of his separation from 
active duty service.  None of the service treatment records 
or post-service records discuss whether this increase in 
severity of disability was due to the natural progress of the 
disease.  Accordingly, the Board finds evidence of 
aggravation during service.

As to the question of whether service connection is warranted 
for a current disability, the Board is aware of the July 2008 
VA examiner finding that the Veteran did not have a diagnosis 
of bilateral pes planus.  The Board, however, finds 
significant shortcomings in this examination report.  
Notably, the examiner was unable to reconcile the examination 
findings with the prior diagnosis of pes planus from the 
service treatment records.  The examiner also appears to 
misrepresent the private treatment records; while the VA 
examiner found the private findings to be consistent with the 
VA finding of no diagnosis of pes planus, the September 2005 
private podiatry note did include a current diagnosis of 
bilateral flatfoot deformity.  Moreover, the examiner's 
repeated references to the findings of a VA podiatrist are 
unclear, as the examination report was not co-signed by a 
podiatrist or a physician.  

Even if the Board were to find that this examination report 
was of greater probative value in terms of ascertaining a 
diagnosis, or lack thereof, the Board must still addressing 
the holding of the Court in McClain v. Nicholson, 21 Vet App 
319 (2007).  In this decision, the Court held that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even though the disability resolves prior to the 
Secretary's adjudication of the claim.  Here, the noted 
private and VA medical records from 2005 were dated after 
receipt of the Veteran's claim in December 2004 and serve to 
establish the presence of pes planus during the pendency of 
the claim.  

In view of McClain, and after resolving all doubt in the 
Veteran's favor under 38 U.S.C.A. § 5107(b), the Board finds 
that the Veteran's claimed bilateral pes planus preexisted 
service and was aggravated therein.  Accordingly, service 
connection is warranted for bilateral pes planus, and the 
claim is granted in full.

II.  Duties to notify and assist 

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the 
Board's fully favorable disposition of the matter on appeal, 
no further notification or assistance in developing the 
pertinent facts is required at this time.  Indeed, any such 
action would result only in delay.


ORDER

Service connection for bilateral pes planus is granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


